Citation Nr: 1215280	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-50 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2010, before the Board promulgated a decision, the Veteran testified before the Board that he wished to withdraw his appeal for service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2012, the Veteran testified before the Board that he wishes to withdraw his appeal concerning entitlement to service connection for tinnitus.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

The February 2012 testimony by the Veteran requesting to withdraw his appeal was presented prior to the Board promulgating a decision.  38 C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed by the Veteran.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to service connection for tinnitus is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is service connected for bilateral hearing loss.  He testified in February 2012 before the Board that since his last VA examination in March 2009 his hearing had worsened.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's bilateral hearing loss.  Such examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


